Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson (US 5454478) in view of Ruggerone (US 3743372) and Bazany (US 2007/0051728).
Everson discloses a cooler (compartmentalized transport container) comprising: (A) a body (transport box 12) defining an internal cavity defined by an internal sidewall; (B) at least one insert sidewall (one or more sidewalls of horizontal compartment 68) that abuts the internal sidewall of the body (see configuration of Fig. 1 for abutting contact); view Fig. 2 and 9 wherein the insert (horizontal compartment 68 is removed from box 12) (C) a first organizer tray (drawer 70) having a first height; a second organizer tray having a same height; 



(F) wherein the first organizer tray and the second organizer tray are supported by the at least one insert sidewall (one or more sidewalls) in side by side relationship within the internal cavity.  Everson fails to disclose the second height of second tray different to the first height and the tray divider.
	Ruggerone teaches an insert having sidewalls which support internal trays (drawers 21-26) in side by side relationship with some of the trays (drawers 21-26) having different heights (see Fig. 1) and drawer 22 having dividers 150, the dividers 150 have a handle just below the top edge.  Bazany further teaches dividers with handle 34 just below the top edge.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the heights of the trays to hold items of different height or of different quantity.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a divider to segregate items within a tray.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a divider handle to provide an easy to lift a divider when removal is necessary.
	Re claims 4, 11 and 16, the at least one sidewall (one or more sidewalls of the insert) of Everson has a cutout in the form of a groove between compartment ribs 76, 78.  Re claim 16, the cutout provides a drain through (through top and through bottom) the insert sidewall means.
	Re claim 5, the cooler of Everson is capable of holding foods and drinks.
	Re claim 19, the at least one insert sidewall comprises four insert sidewalls that each abut an internal wall of the cooler.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson in view of Ruggerone and Bazany as applied to claim 1 above, and further in view of Wilcox et al. (US 2014/0265802) (Wilcox).
The trays of Everson fail to disclose drain openings.  Wilcox teaches a drain opening 144, 148.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a drain opening to drain liquid from the tray.

Claims 7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson in view of Ruggerone and Bazany as applied to claim 1 above, and further in view of Jackson (US 2007/027587).
The trays of Everson fail to disclose outwardly facing lips.  Jackson teaches outwardly facing lips (ridge 54).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add an outwardly facing lip to reinforce the tray’s upper edge and support the tray along an edge which engages the lip.

Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc /STEPHEN J CASTELLANO/                     Primary Examiner, Art Unit 3733